Citation Nr: 0621645	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-32 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active service from February 1951 to January 
1953.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

On July 18, 2006, the undersigned Judge from the Board ruled 
favorably on the motion to advance this case on the docket 
based on a finding of good cause, namely the advanced age of 
the appellant.  38 C.F.R. § 20.900(c).


FINDING OF FACT

Bilateral hearing loss is manifested by no worse than Level 
"II" hearing loss for VA purposes in right ear and Level 
"VII" hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent, but no 
more, for bilateral hearing loss have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, VA's duties have been fulfilled.  Letters dated 
in October 2003, November 2003, and February 2006 from VA as 
well as the April 2006 supplemental statement of the case 
(SSOC) issued by the RO met the four notice requirements 
specified in Pelegrini.  Therefore, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

VA provided notice to the veteran both before and after the 
RO adjudicated the veteran's increased rating claim.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the notice was harmless error.  The content of 
the notice fully complied with the requirements of U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005), and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
after the notice was provided, the case was readjudicated in 
the April 2006 SSOC.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, the Board 
finds no defect in notice that results in any prejudice to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  Moreover, the veteran has not shown or alleged any 
prejudice in the content of the notice concerning this issue.

The veteran was notified of all five elements of a service 
connection claim, as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006), in the October 2003 and February 2006 
letters from VA as well as the April 2006 SSOC.  The Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
not addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Service connection was granted for hearing loss in 
2004 and 2006; those claims have been substantiated.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, and private 
treatment records have been obtained and associated with the 
file.  There is no indication that relevant (i.e., pertaining 
to treatment for the claimed disability) records exist that 
have not been obtained.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  In this case, the Board notes that VA examinations 
were obtained concerning the veteran's bilateral hearing loss 
disability.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  38 C.F.R. 
§ 3.159(d) (2005).

The Merits of the Claim

In a February 2004 rating decision, the RO granted service 
connection for left ear hearing loss and assigned a 
noncompensable (zero percent) disability evaluation, 
effective from August 28, 2003.  The RO also denied 
entitlement to service connection for right ear hearing loss.  
The veteran has appealed those determinations.  In January 
2006, the Board remanded the veteran's claims in order to 
obtain a VA medical opinion.  Thereafter, in an April 2006 
rating decision, the RO granted service connection for right 
ear hearing loss and assigned a noncompensable evaluation for 
bilateral hearing loss, also effective from August 28, 2003.  

The only issue left on appeal before the Board is entitlement 
to an initial compensable evaluation for bilateral hearing 
loss.  The veteran is, in effect, asking for a higher rating 
effective from the date service connection was granted 
(August 28, 2003).  Consequently, the Board will consider the 
entire time period in question, from the original grant of 
service connection to the present.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Court has specifically noted that the assignment of 
disability ratings for hearing impairment are derived by 
mechanical application of numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The opinions and 
observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 with respect to determining the severity 
of his service-connected bilateral hearing loss disability.  
38 C.F.R. §§ 3.159(a); 4.85 (2005).  The claims file also 
contains a December 1993 private audiology evaluation report 
that included audiometric findings in graphic instead of 
numeric form.  The Board is unable interpret audiograms which 
are presented in graphic rather than numerical form.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  
Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
38 C.F.R. § 4.85(a) and (d) (2005).  To evaluate the degree 
of disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100; Table VI 
and Table VII (2005).  

Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86(a) when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more.  Also, exceptional patterns of 
hearing impairment are evaluated under 38 C.F.R. § 4.86(b) 
when the puretone threshold is 30 decibels or less at 1000 
hertz and 70 decibels or more at 2000 hertz.  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," can also be used when 
the examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  See 38 
C.F.R. § 4.85(c) (2005).
A December 2003 VA examination report showed puretone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
45
55
75
LEFT
75
80
75
80

The average of frequencies 1000 through 4000 Hertz was 58 
decibels for the right ear and 78 decibels for the left ear.  
The examiner listed the percentage of speech discrimination 
as 92 % in the right ear and 90 % in the left ear.  Under 
38 C.F.R. § 4.85(b), based on the puretone threshold averages 
and speech discrimination percentages, Table VI indicates a 
designation of Level "II" for the right ear and Level 
"III" for the left ear.  When applied to Table VII, these 
numeric designations translated to a noncompensable (zero 
percent) evaluation.  However, the veteran's left ear audio 
examination report results do meet the criterion for an 
exceptional pattern of hearing impairment.  Under 38 C.F.R. § 
4.86(a), numeral designation for hearing impairment is 
determined using Table VI or Table VIa, whichever results in 
the higher numeral.  While Table VI indicates a designation 
of Level "III" for the left ear, application of Table VIa 
allows for the higher designation of Level "VII" for the 
left ear.  When applied to Table VII, numeric designations of 
Level "II" for the right ear and Level "VII" for the left 
ear translate to a 10 percent evaluation.  Consequently, 
application of 38 C.F.R. § 4.86(a) does warrant the 
assignment of a 10 percent evaluation for the veteran's 
bilateral hearing loss disability.  

Competent medical evidence of record does not support the 
assignment of a rating in excess of 10 percent for the 
veteran's service-connected bilateral hearing loss 
disability.  The severity of the veteran's service-connected 
bilateral hearing loss disability does not more nearly 
approximate criteria for a rating in excess of 10 percent.  
38 C.F.R. §§ 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2005).  Further, evidence of record does not support 
assigning different percentage disability ratings (a "staged" 
rating) during the time period in question.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Finally, in exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities is made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R §  
3.321(b)(1) (2005).  

In this case, the schedular evaluations are not inadequate 
and provide higher ratings for the veteran's service-
connected bilateral hearing loss disability.  Objective 
medical findings that meet the schedular criteria for an 
increased rating have not been shown.  Further, evidence of 
record does not show an exceptional disability picture.  The 
veteran's bilateral hearing loss disability residuals also 
have not required frequent periods of hospitalization or 
produced marked interference with employment.  For these 
reasons, the assignment of an extraschedular rating for the 
veteran's bilateral hearing loss disability is not warranted.


ORDER

Entitlement to an increased evaluation of 10 percent, and no 
higher, for bilateral hearing loss is granted, subject to 
controlling regulations governing the payment of monetary 
benefits. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


